Opinion by
Cline, J.
The case was submitted on the official papers. The Government stated in its brief that the countervailing duty was assessed on the authority of T. D. 47475. It appeared that the collector assessed duty upon the entered value, which included the amount of the British drawback, in accordance with section 303, Tariff Act of 1930. It was found that inasmuch as the importer had added to the value of the goods the amount of the drawback, the collector was bound under the statute to assess duty upon such value. It further appeared that the British drawback on silk fabrics was held to be a bounty within the meaning of section 303 in Gray v. United States (T. D. 48679). Following Huber v. United States (T. D. 48721), which the court found to be on all fours with the case in question, the protest was overruled.